Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The present application is being examined under the claims filed on 07/20/2020.

Drawings

The Drawings filed on 07/20/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 3, 4 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ikemoto et al. US PGPUB No. 20140320620. Hereinafter reference as Ikemoto (US-20140320620).
In reference to claim (1)

“an endoscope system, comprising: an electronic endoscope configured to image a biological tissue in a body cavity; (Ikemoto (US-20140320620)  discloses ¶[0007] “a processor coupled with an image data acquirer configured to acquire endoscopic color image data that represents an endoscopic image showing a lesion, cause the processor to determine a hue value and a saturation value of each of pixels included in the endoscopic image based on the acquired endoscopic color image data”).
a processor including an image processing unit configured to obtain a severity of a lesion of the biological tissue in which a degree of lesion is represented as one value by using at least information of a color component of an image of a lesion portion of the biological tissue, from the image that is obtained by the electronic endoscope (Ikemoto (US-20140320620)  discloses ¶ [Abstract] “a processor configured to, when executing processor-executable instructions stored in a memory“ , ¶ [0001] apparatus configured to evaluate a severity of a lesion of a patient, particularly, for a lesion evaluation information generator configured to generate evaluation information for evaluating the severity of the lesion based on color information of an endoscopic color image” ) ; and 
a monitor configured to display information of the severity, (Ikemoto (US-20140320620)  discloses (Monitor 300, fig. 1; [0033] the image processing unit 220 is configured to, under the control of the system controller 202, generate video signals to display images (such as endoscopic images) on a screen of the monitor 300 ), ¶ [0088] “as shown in FIG.10, the endoscopic image is a gray-scale image in which each pixel is provided with one of the I I-level colors depending on the severity of the inflamed site corresponding to each pixel”).
wherein the image processing unit includes 
a feature amount calculation unit configured to calculate a plurality of pixel evaluation values (hue values H and saturation values S) corresponding to a plurality of features of an appearance (Ikemoto (US-20140320620)  discloses ¶ [0051] “When determining that the value of the flag f (x, y) as set is equal to "1" (S12: Yes), the processor 200 goes to S13, in which the processor 200 determines (calculates) a score of the inflamed site for the pixel (x, y) to be examined”), ¶ [0005] “processor configured to, when executing processor-executable instructions stored in the memory, provide a color information determiner configured to determine a hue value and a saturation value of each of pixels included in the endoscopic image based on the acquired endoscopic color image data” the examiner interprets the feature value as a value of each pixels included in the endoscopic image based on acquired endoscopic color image data. The hue value is the first pixel evaluation value and the saturation value is the second pixel evaluation value).
including at least a first feature and a second feature of an appearance appearing in the lesion portion  ((Ikemoto (US-20140320620) discloses  [0044] “ the processor 200 determines whether the pixel (x ,y) is a lesion pixel” ;  ¶ [0042 -0044] the examiner interprets, that the prior art discloses calculating hue values H and saturation values S for each pixel representing the hue (first ) feature and saturation (second) feature of the lesion),which are capable of discriminating each of the plurality of features of the appearance from a feature of a normal portion of the biological tissue by a color component indicated by the lesion portion or a shape of the lesion portion (Ikemoto (US-20140320620)  discloses ¶[0047] “A pixel (x, y) having pixel data (H (x, y), S (x, y)) to be plotted in the area A is determined to be a pixel imaging an inflamed site of IBD (i.e., a lesion pixel)”  discloses the hue values H and saturation values S are used to distinguish lesion pixels from normal pixels; see Figs. 3 -4),
and include a first pixel evaluation value (hue value H (x ,y)  and a second pixel evaluation value (saturation value S (x ,y)), respectively indicating a degree of first feature and a degree of second feature relevant to  the color component indicated by the lesion portion or the color component and the shape of the lesion portion, for each pixel from the image” (Ikemoto (US-20140320620)  ¶ [0042-0044] discloses that the hue value H represents the degree of hue (first feature) for each pixel and the saturation value S represents the degree of saturation (second feature) for each pixel, the hue and saturation values being indicative of a color space for the lesion pixels; “ the color component indicated by the lesion portion”, and is therefore not interpreted within the broadest interpretation of the claim).

a representative value calculation unit configured to calculate a plurality of representative evaluation values including a first representative evaluation value of the first feature and a second representative evaluation value of the second feature of the imaged biological tissue by integrating each of the plurality of pixel evaluation values of each of the pixels in the image for each of the plurality of features of the appearance” (Ikemoto (US-20140320620)  discloses ¶ [63-80] and Figs. 8A-8C discloses that the hue values H and saturation values S are integrated in a distribution diagram from which parameters are derived to calculate Hue correlation values and Saturation correlation values; ¶ [0005] “correlation value that represents a correlation between color information of each individual pixel and reference color data, based on a hue correlation value that represents a correlation between the determined hue value of each individual pixel and a reference hue value of the reference color data, and a saturation correlation value that represents a correlation between the determined saturation value of each individual pixel and a reference saturation value of the reference color data”, the examiner interprets the correlation value is a representative value, the hue correlation value as first representative evaluation value and the saturation correlation value as the second representative evaluation value), and 
an integration unit configured to calculate one numerical value in which at least two representative evaluation values of the plurality of representative evaluation values are  calculated and integrated, as the severity of the lesion (Ikemoto (US-20140320620)  discloses [82-89] score calculated by integrating correlation values , ¶[0089] “the evaluation image, a summation obtained by integrating the correlation values CV for all the lesion pixels is displayed as evaluation information (i.e., an evaluation value ranging from 0 to a value equivalent to the number of pixels) for the inflammation. In the example shown in FIG. 10, "SCORE: 1917" is displayed.)
In reference to claim (2) the endoscope system according to claim 1,

“wherein the integration unit is configured to perform different calculations in accordance with an increase or decrease in at least one representative evaluation value of the plurality of representative evaluation values, in order to calculate the one numerical value” (Ikemoto (US-20140320620) discloses ¶ [0089] “the evaluation image, a summation obtained by integrating the correlation values CV for all the lesion pixels is displayed as evaluation information”; ¶ [0082-0089] “score” is calculated by integrating correlation values CV. The correlation values are the hue correlation HCV, and saturation correlation values SCV; ¶ [0006] “generating an evaluation value for evaluating a severity of the lesion in the endoscopic image, by deriving a summation of the correlation values from integrating the correlation value determined for each individual pixel”, 

In reference to claim (3) the endoscope system according to claim 2, 

“wherein in the different calculations, a set of at least two representative evaluation values to be used in the calculation is different” (Ikemoto (US-20140320620) discloses ¶ [0089] “the evaluation image, a summation obtained by integrating the correlation values CV for all the lesion pixels is displayed as evaluation information”; ¶ [0082-0089] “score” is calculated by integrating correlation values CV. The correlation values are the hue correlation HCV, and saturation correlation values SCV;
In reference to claim (4) an endoscope system, comprising: 

“an electronic endoscope configured to image a biological tissue in a body cavity; (Ikemoto (US-20140320620)  discloses ¶ [0007] “a processor coupled with an image data acquirer configured to acquire endoscopic color image data that represents an endoscopic image showing a lesion, cause the processor to determine a hue value and a saturation value of each of pixels included in the endoscopic image based on the acquired endoscopic color image data”); 
a processor including an image processing unit configured to obtain a severity of a lesion of the biological tissue in which a degree of lesion is represented as one value by using information of a color component of an image of a lesion portion of the biological tissue, from the image that is obtained by the electronic endoscope (Ikemoto (US-20140320620)  discloses ¶ [Abstract] “a processor configured to, when executing processor-executable instructions stored in a memory“ , ¶ [0001] apparatus configured to evaluate a severity of a lesion of a patient, particularly, for a lesion evaluation information generator configured to generate evaluation information for evaluating the severity of the lesion based on color information of an endoscopic color image” ); and 
a monitor configured to display information of the severity, (Ikemoto (US-20140320620) discloses ¶ [0088] “as shown in FIG.10, the endoscopic image is a gray-scale image in which each pixel is provided with one of the 11-level colors depending on the severity of the inflamed site corresponding to each pixel”), 
wherein the image processing unit includes 
a feature amount calculation unit configured to calculate two pixel evaluation values of a first evaluation value and a second pixel evaluation values, (Ikemoto (US-20140320620)  discloses ¶[0047] “a pixel (x, y) having pixel data (H (x, y), S (x, y)) to be plotted in the area A is determined to be a pixel imaging an inflamed site of IBD (i.e., a lesion pixel) (S11c: Yes). The memory 220a stores a flag table, which contains a flag f (x, y) corresponding to each pixel (x, y) included in the endoscopic color image data”.  The examiner interprets, the H (x, y) and S (x, y) corresponds to the first- and second-pixel evaluation values respectively. If the flag is set to 1 the lesion pixel value score is ‘1’ the lesion information generating process executes, and determines the detection of lesion pixel, however, if the flag is se t to ‘0’, the lesion information generating process determines as a non-lesion pixel.
which are capable of discriminating each of a first feature and a second feature of an appearance appearing in the lesion portion from a normal portion of the biological tissue by a color component indicated by the lesion portion or a shape of the lesion portion (Ikemoto (US-20140320620)  discloses ¶ [0047] “a pixel (x, y) having pixel data (H (x, y), S (x, y)) to be plotted in the area A is determined to be a pixel imaging an inflamed site of IBD (i.e., a lesion pixel) (S11c: Yes)“.  The examiner interprets, the H (x, y) and S (x, y) corresponds to the first- and second-pixel evaluation values respectively. The hue values H and saturation values S are used to distinguish lesion pixels from normal pixels; see Figs. 3 -4).
and respectively indicate a degree of first feature and a degree of second feature, relevant to the color component indicated by the lesion portion or the color component and the shape of the lesion portion, for each pixel from the image, (Ikemoto (US-20140320620) discloses ¶ [0042 -0044]  discloses that the hue value H represents a degree of hue (first feature) for each pixel and the saturation value S represents a degree of saturation (second feature) for each pixel, the hue and saturation values being indicative of a color space for the lesion pixels; “the color component and the shape of the lesion portion” is recited as an alternative to “the color component indicated by the lesion portion”, and is therefore not interpreted within the broadest interpretation of the claim)”).
a representative value calculation unit configured to calculate a first representative evaluation value of the first feature of the imaged biological tissue by integrating the first pixel evaluation values of each of the pixels in the image and a second representative evaluation value of the second feature of the imaged biological tissue by integrating the second pixel evaluation values of each of the pixels in the image, (Ikemoto (US-20140320620) ¶ [0063 -0080] and Figs. 8A-8C discloses that the hue values H and the saturation values S are integrated in a distribution diagram from which parameters are derived to calculate hue correlation values HCV and saturation correlation values SCV;  ¶[0005] “correlation value that represents a correlation between color information of each individual pixel and reference color data, based on a hue correlation value that represents a correlation between the determined hue value of each individual pixel and a reference hue value of the reference color data, and a saturation correlation value that represents a correlation between the determined saturation value of each individual pixel and a reference saturation value of the reference color data”. The hue correlation values (HCV) is based on the hue values H and saturation correlation values (SCV) is based on saturation values S. The hue correlation value corresponds to the first representative value, and the saturation correlation value to the second representative value), and
 an integration unit configured to calculate one numerical value in which the first representative evaluation value and the second representative evaluation value are calculated and integrated, as the severity of the lesion (Ikemoto (US-20140320620)  discloses [0089] “the evaluation image, a summation obtained by integrating the correlation values CV for all the lesion pixels is displayed as evaluation information (i.e., an evaluation value ranging from 0 to a value equivalent to the number of pixels) for the inflammation. In the example shown in FIG. 10, "SCORE: 1917" is displayed. Thus, according to the embodiment, the severity of the inflammation is evaluated and displayed as an objective and reproducible value. Therefore, the operator is allowed to objectively grasp the severity of the inflammation”), ¶ [0006] “generating an evaluation value for evaluating a severity of the lesion in the endoscopic image, by deriving a summation of the correlation values from integrating the correlation value determined for each individual pixel”). ¶ [0082-0089] discloses “score” calculated by the integrating correlation values.
In reference to claim (7) the endoscope system according to claim 1,

wherein the degree of first feature is a degree of color component indicated by the lesion portion of the image (Ikemoto (US-20140320620) ¶ [0044] “ processor 200 determines whether the pixel (x, y) to be examined is a lesion pixel, based on H (x, y) (i.e., the hue of the pixel (x, y)) and S (x, y) (i.e., the saturation of the pixel (x, y)). FIG. 4 shows”; ¶ [42-44] discloses that the hue value H represents a degree of hue (first feature) for each pixel and the saturation value S represents a degree of saturation (second feature) for each pixel, the hue and saturation values being indicative of a color space for the lesion pixels. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto et al. US PGPUB No: 20140320620 in view of Ikemoto et al. WO-2016136698. Herein reference as Ikemoto (US-20140320620) and Ikemoto (WO-2016136698) respectively.
In reference to claim (5) the endoscope system according to any one of claim, 1

Ikemoto (US-20140320620) does not teach
“wherein the degree of second feature is a degree of color component included in a portion having a predetermined shape in the image”
However,
Ikemoto (WO-2016136698) teaches
“wherein the degree of second feature is a degree of color component included in a portion having a predetermined shape in the image (Ikemoto (WO-2016136698) discloses ¶ [0139] “ Marks (x ,y) having a size correspond to the score Sc (x, y) are applied on pixels (x, y) having a score Sc (x, y) […]..the marks are attached so as not to overlap each other so that the marks can be identified. According to this configuration, the position and distribution (shape) of the region with high severity can be easily grasped”. The examiner interprets the size of the marks indicate the shape indicative of the score of applied pixels.
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filling date of the present application to modify the disclosure of Ikemoto (US-20140320620) to further include Ikemoto (WO-2016136698)’s method of identifying a predetermined shape in the image in order to surely grasp a place (often near the center of the lesion part) having the highest severity (Ikemoto (WO-2016136698) [0137]).
In reference to claim (6) the endoscope system according to any one of claims 1

The proposed combinations of Ikemoto (US-20140320620) and Ikemoto (WO-2016136698) further teaches
“wherein the degree of second feature is a degree of feature of a predetermined shape in a portion having the predetermined shape in the image (Ikemoto (WO-2016136698) discloses further, ¶ [0139] “ Marks (x ,y) having a size correspond to the score Sc (x, y) are applied on pixels (x, y) having a score Sc (x, y) […]..the marks are attached so as not to overlap each other so that the marks can be identified. According to this configuration, the position and distribution (shape) of the region with high severity can be easily grasped”. The examiner interprets the size of the marks indicate the shape indicative of the score of applied pixels. The reasons for combining is to surely grasp a place (often near the center of the lesion part) having the highest severity (Ikemoto (WO-2016136698) [0137]).



The proposed combinations of Ikemoto (US-20140320620) and Ikemoto (WO-2016136698) further teaches
“wherein the first pixel evaluation value is a value indicating a degree of feature relevant to a color component indicating a degree of inflammation of the biological tissue, and the second pixel evaluation value is a value indicating a degree of color component included in a blood vessel region indicating a blood vessel extending into the shape of a streak in the image” (Ikemoto (WO-2016136698) ¶ [0082] “a lesion determination processing S6 is a process for determining a state (whether or not an inflammation part is an inflammation part) of a biological tissue photographed in a pixel according to whether the determination image data”, (Ikemoto (WO-2016136698) further discloses “¶ [0139] “ Marks (x ,y) having a size correspond to the score Sc (x, y) are applied on pixels (x, y) having a score Sc (x, y) […]..the marks are attached so as not to overlap each other so that the marks can be identified. According to this configuration, the position and distribution (shape) of the region with high severity can be easily grasped”.  The examiner interprets the size of the marks indicate the shape indicative of the score of applied pixels. The reasons for combining is to surely grasp a place (often near the center of the lesion part) having the highest severity (Ikemoto (WO-2016136698) [0137]).

In reference to claim (10) the endoscope system according to any one of claims 1,

 Ikemoto (US-20140320620) does not teach
“wherein the integration unit is configured to change the calculation of the severity between a case in which the first representative evaluation value or the second representative evaluation value is greater than a threshold value and a case in which the first representative evaluation value or the second representative evaluation value is not greater than the threshold value”
However,
 Ikemoto (WO-2016136698) teaches
“wherein the integration unit is configured to change the calculation of the severity between a case in which the first representative evaluation value or the second representative evaluation value is greater than a threshold value and a case in which the first representative evaluation value or the second representative evaluation value is not greater than the threshold value” (Ikemoto (WO-2016136698) discloses ¶[0028] In the image processing device, the first type simple marking processing may be configured to apply a mark of a size corresponding to the score on a pixel having a score equal to or greater than a predetermined value”, (Ikemoto (WO-2016136698)  discloses ¶ [0139] “ a plurality of predetermined marks (x, y) having a size corresponding to the score Sc (x, y) are applied on pixels (x, y) having a score Sc (x, y) equal to or greater than a predetermined threshold”, the examiner interprets the size of the marks indicate the shape indicative of the score of applied pixels.
Therefore, it would have been obvious for one of ordinary skilled in the art before the effective filling date of the present application to modify the disclosure of Ikemoto (US-20140320620) to further include Ikemoto (WO-2016136698)’s method of changing evaluation values by identifying a predetermined threshold value to pick better values in determining accuracy of severity of the inflammation, in order to notify a patient or physician to address quickly.

In reference to claim (12) the endoscope system according to any one of claim 1,

The proposed combinations of Ikemoto (US-20140320620) and Ikemoto (WO-2016136698) further teaches

-	“wherein the degree of first feature is a degree of color component indicated by the lesion portion of the image, and the degree of second feature is a degree of color component included in a portion having a predetermined shape in the image (Ikemoto (WO-2016136698) discloses ¶ [0139] “ Marks (x ,y) having a size correspond to the score Sc (x, y) are applied on pixels (x, y) having a score Sc (x, y) […]..the marks are attached so as not to overlap each other so that the marks can be identified. According to this configuration, the position and distribution (shape) of the region with high severity can be easily grasped”. The examiner interprets the size of the marks indicate the shape indicative of the score of applied pixels. The reason for combining is to surely grasp a place (often near the center of the lesion part) having the highest severity (Ikemoto (WO-2016136698) [0137]).


Claims 9, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

In reference to claim (9) the endoscopic system according to claim (1): 

Claim 9 recites:

“wherein the color component of the image includes a red component, a green component, and a blue component, and the feature amount calculation unit is configured to calculate the first pixel evaluation value on the basis of a deviation angle deviating with respect to a reference axis set in advance, in which in a color space that is defined by the red component, the blue component, or the green component, a direction of a line segment connecting a reference point set in the color space and a pixel corresponding point corresponding to the color component of each of the pixels of the image passes through the reference point” 
 (¶ Ikemoto  (US-20140320620) discloses color components of the image see fig. 9;  ¶ [0001] apparatus configured to evaluate a severity of a lesion of a patient, particularly, for a lesion evaluation information generator configured to generate evaluation information for evaluating the severity of the lesion based on color information of an endoscopic color image” ),
However, doesn’t teach or suggest 
  Calculating “ the first pixel evaluation value on the basis of a deviation angle deviating with respect to a reference axis set in advance, in which in a color space that is defined by the red component, the blue component, or the green component, a direction of a line segment connecting a reference point set in the color space and a pixel corresponding point corresponding to the color component of each of the pixels of the image passes through the reference point”  within the context of the remaining features of base claim 1. The remaining cited art of record fails to cure this deficiency.

In reference to claim (11) the endoscope system according to any one of claims 1,

Claim 11 recites:
““wherein the integration unit is configured to calculate the severity by subtracting the second representative evaluation value from the first representative evaluation value in a case in which the second representative evaluation value is greater than or equal to a threshold value, and by adding the second representative evaluation value to the first representative evaluation value in a case in which the second representative evaluation value is less than the threshold value”
 (Ikemoto (US-20140320620) discloses [82-89] score calculated by integrating correlation values, ¶ [0089] “the evaluation image, a summation obtained by integrating the correlation values CV for all the lesion pixels is displayed as evaluation information (i.e., an evaluation value ranging from 0 to a value equivalent to the number of pixels) for the inflammation. In the example shown in FIG. 10, "SCORE: 1917" is displayed.

However, doesn’t teach or suggest 
Calculating “severity by subtracting the second representative evaluation value from the first representative evaluation value in a case in which the second representative evaluation value is greater than or equal to a threshold value, and by adding the second representative evaluation value to the first representative evaluation value in a case in which the second representative evaluation value is less than the threshold value” with the context of the remaining features of base claim 1. The remaining cited art of record fails to cure this deficiency.
In reference to claim (13) the endoscope system according to any one of claim 1,

Claim 13 recites:

“wherein the feature amount calculation unit is configured to calculate a third pixel evaluation value indicating a degree of third feature relevant to the color component 
indicated by the lesion portion, which is different from the first feature and the second feature, for each of the pixels, 
the representative value calculation unit is configured to calculate a third 
representative evaluation value of the third feature of the imaged biological tissue by 
integrating the third pixel evaluation values of each of the pixels in the image, and
the integration unit is configured to calculate the severity by subtracting the second 
representative evaluation value from the first representative evaluation value in a case in which the second representative evaluation value is greater than or equal to a threshold value, and by adding the third representative evaluation value to the first representative evaluation value in a case in which the second representative evaluation value is less than the threshold value”
(Ikemoto (US-20140320620)) discloses two feature pixel evaluation values (the hue values and saturations values) and representative values of two features of an image, paragraph [0051].
However, does not teach or suggest  
Incorporating a third feature pixel evaluation nor a third representative value. 
“wherein the feature amount calculation unit is configured to calculate a third pixel evaluation value indicating a degree of third feature relevant to the color component 
indicated by the lesion portion, which is different from the first feature and the second feature, for each of the pixels, 
the representative value calculation unit is configured to calculate a third 
representative evaluation value of the third feature of the imaged biological tissue by 
integrating the third pixel evaluation values of each of the pixels in the image, and
the integration unit is configured to calculate the severity by subtracting the second 
representative evaluation value from the first representative evaluation value in a case in which the second representative evaluation value is greater than or equal to a threshold value, and by adding the third representative evaluation value to the first representative evaluation value in a case in which the second representative evaluation value is less than the threshold value” within the context of the remaining features of base claim 1. The remaining cited art of record fails to cure this deficiency.
In reference to claim (14) the endoscope system according to claim 13,



“wherein the first pixel evaluation value is a value indicating a degree of feature relevant to a color component indicating a degree of inflammation of the biological tissue, the second pixel evaluation value is a value indicating a degree of color component included in a blood vessel region indicating a blood vessel extending into the shape of a streak in the image, and the third pixel evaluation value is a value indicating a degree of feature relevant to a color component indicating a degree of ulcer of the biological tissue” 
(Ikemoto (US-20140320620) discloses ¶ [0088] “as shown in FIG.10, the endoscopic image is a gray-scale image in which each pixel is provided with one of the 11-level colors depending on the severity of the inflamed site corresponding to each pixel”)
However, does not teach or suggest 
“wherein the first pixel evaluation value is a value indicating a degree of feature relevant to a color component indicating a degree of inflammation of the biological tissue, the second pixel evaluation value is a value indicating a degree of color component included in a blood vessel region indicating a blood vessel extending into the shape of a streak in the image, and the third pixel evaluation value is a value indicating a degree of feature relevant to a color component indicating a degree of ulcer of the biological tissue” within the context of the remaining features of base claims 1 and 13. The remaining cited art of record fails to cure this deficiency.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALEM MEHARI DAGNEW whose telephone number is (571)272-0880. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESFALEM M DAGNEW/Examiner, Art Unit 2663